DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 


— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
(a) providing at least one passage of text; (b) providing a question based on the passage; and (c) providing a plurality of potential answers, the potential answers having only a single correct answer and at least three incorrect answers, each answer having a different answer construct; wherein a first of the incorrect answers uses brain frontal lobe activity and wherein a second of the incorrect answers does not use brain frontal lobe activity, wherein the answer construct for the second of the incorrect answers attracts readers who do at least one of the following: (i) rely on prior knowledge; or (ii) do not read or comprehend the passage.
— 	Considering claim 8, the following claimed limitations recite an abstract idea:  
(a) providing at least one passage of text; (b) providing a question based on the passage; and (c) providing a plurality of potential answers, the potential answers having only a single correct answer and at least three incorrect answers, each answer having a different answer construct; wherein a first of the incorrect answers uses brain frontal lobe activity and wherein a second of the incorrect answers uses less brain frontal lobe activity than the first of the incorrect answers.
— 	Considering claim 19, the following claimed limitations recite an abstract idea: 
(a) providing at least one passage of text; (b) providing a question based on the passage; and (c) providing a plurality of potential answers, the potential answers having only a single correct answer and at least three incorrect answers, each answer having a different answer construct, wherein each of the different answer constructs is directed to determining a different goal.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
None of claims 1, 6-17, 19 and 20 involves any additional element; whereas each of claims 2-5 and 18 involves an additional element(s), such as a functional near infrared spectroscopy (fNIRS) device. However, this device is utilized merely for gathering measurement data; and therefore, it is used for insignificant extra solution activity. See also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility.   
Accordingly, the claimed additional element(s) fail to integrate the abstract idea into a practical application since the additional element(s) is utilized merely as a tool to facilitate the abstract idea. Thus, when each of the above claims is considered as a whole, the additional element(s) fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. Particularly, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 

(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional element(s) (if any) do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional element(s), such as the fNIRS device, is directed to a conventional measurement device or sensor. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the original disclosure, that the current claimed invention is directed to the conventional technology. For instance, the disclosure describes an exemplary reading assessment for 6th -12th grade, such as an assessment that involves a question(s) that relates to a passage of text, wherein a plurality of answer choices are also provided in multiple-choice format (see [0034] to [0037]). Accordingly, a test-subject(s) wears a fNIRS device when taking the assessment; and thereby the question(s) is validated—or invalidated—based on whether the fNIRS indicated that the test-subject has used his/her brain frontal lobe to answer the question or not, etc. ([0049]; [0050]).  
It is further worth to note that the utilization of the conventional technology, including a fNIRS device, to evaluate brain frontal lobe usage (e.g. short term memory) of a user, is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2009/0018407: [0303], [0305], [0359], [0568]; also US 2008/0287821: [0068] lines 1-4, [0162], [0196], [0198]).
The observations above confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-7, 9-18 and 20 ). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional device/sensor to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-18 and 20 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Claim 1 recites, “wherein a first of the incorrect answers uses brain frontal lobe activity and wherein a second of the incorrect answers does not use brain frontal lobe activity”; and claim 8 recites, “wherein a first of the incorrect answers uses brain frontal lobe activity and wherein a second of the incorrect answers uses less brain frontal lobe activity than the first of the incorrect answers”.
	However, it is unclear how any of the answers implied per each of claims 1 and 8 is considered to use brain frontal lobe activity. Consequently, claims 1-18 and 20 are ambiguous.  
	Similarly, claim 7 recites, “the single correct answer requires brain frontal lobe usage”; claim 15 recites, “the frontal lobe activity includes both left and right frontal brain activity”; and claim 20 recites, “wherein a test taker's selection of the single correct answer indicates left brain frontal lobe usage to select the single correct answer”
	However, it is unclear how: (i) the correct answer necessarily requires a brain frontal lobe usage (per claim 7); (ii) the first and/or the second incorrect answer uses both left and right frontal brain activity (per claim 15); and (iii) the test taker’s selection of the single correct answer necessarily indicates left brain frontal lobe usage (claim 20). For instance, the test taker may randomly select the correct answer or the incorrect answer. Consequently, each of claims 7, 15 and 20 is further ambiguous.    
(b)	Claim 1 further recites, “the answer construct for the second of the incorrect answers attracts readers who do at least one of the following: (i) rely on prior knowledge; or (ii) do not read or comprehend the passage”
	However, it is again unclear how “the answer construct for the second of the incorrect answers” is assumed to attract readers who (i) rely on prior knowledge, or (ii) do not read or comprehend the passage. Consequently, claims 1-7 are further ambiguous.    	
(c)	Regarding claims 2-5 and 18, each of claims 2 and 18 recites, “providing a test subject wearing a functional near infrared device of the test subject's head . . . determining whether brain frontal lobe usage is measured by the functional near infrared spectroscopy device” (emphasis added).
	However, the term “the functional near infrared spectroscopy device”, lacks insufficient antecedent basis. Particularly, it is unclear whether the above term is referring to the term “functional near infrared device”. Consequently, claims 2-5 and 18 are further ambiguous.  
	In addition, each of claims 2 and 18 recites “a test subject” in parts (d) and (e) of each claim. Accordingly, it is unclear whether the same test subject—or different test subjects—is/are being implied.    
	Claim 5 recites, “if not more than a predetermined number of the plurality of test subjects did not use brain frontal lobe activity, using the question for subsequent testing” (emphasis added)
	However, it is unclear what limitation is implied (per encompassed) per the above conditional phrase.  
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claim 19 is rejected under 35 U.S.C.102(a)(1) as being anticipated by Jorgensen 2006/0078864.
	Regarding claim 19, teaches the following claimed limitations: a method for developing a reading comprehension test for readers ([0002]; [0011]: e.g. a system/method for designing assessment items for evaluating students), the method comprising the steps of: (a) providing at least one passage of text; (b) providing a question based on the passage ([0038] to [0039]: e.g. it is understood that at least one passage is presented; such as the story, “The Tortoise and the Hare”. In addition, a question related to the question is also presented); and (c) providing a plurality of potential answers, the potential answers having only a single correct answer and at least three incorrect answers, each answer having a different answer construct, wherein each of the different answer constructs is directed to determining a different goal ([0040]; [0043]: e.g. the system/method also presents four answer choices the student(s), wherein one of the answer choices is the correct answer, whereas the remaining three answer choices are incorrect answers; and wherein each of the answer choices has a specific level or construct. It is further understood that the status of each student is determined based on the answer choice that the student is selecting. Note that each answer is directed to a specific goal; see [0023] TABLE 1).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1, 6-17 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Jorgensen 2006/0078864.
	Regarding claim 20, Jorgensen teaches the claimed limitations as discussed above per claim 19.
	Although Jorgensen does not explicitly describe that a test taker's selection of the single correct answer indicates left brain frontal lobe usage to select the single correct answer, brain frontal lobe usage is considered to be associated with one’s ability to concentrate or usage of short-term memory.  
	In the instant case, Jorgensen teaches already teaches the process of providing a question related to a story that the student is reading, wherein the question is presented in the form of multiple choice format; such as, one correct answer and three distractors or incorrect answers ([0038] to [0039]).
Thus, if the student selects the correct answer based on knowledge acquired from reading the passage, it may be assumed that the selection indicates left brain frontal lobe usage.
 Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jorgensen’s system; for example, by allowing the instructor to draft at least one correct answer choice that meets a desired objective (e.g. an answer choice that indicates whether the student has applied sufficient level of concentration—brane frontal lobe usage—to properly grasp the story that he/she is reading, etc.), so that the instructor would have the opportunity to easily estimate the student’s condition based on whether the student has selected the correct answer or not, etc., and thereby the instructor would provide further assistance to the student to improve the student’s ability to focus on a task that he/she is performing. 
	Regarding claim 1, Jorgensen teaches the following claimed limitations: a method for developing a reading comprehension test for readers ([0002]; [0011]: e.g. a system/method for designing assessment items for evaluating students), the method comprising the steps of: (a) providing at least one passage of text (b) providing a question based on the passage ([0038] to [0039]: e.g. it is understood that at least one passage is presented; such as the story, “The Tortoise and the Hare”. In addition, a question related to the question is also presented) (c) providing a plurality of potential answers, the potential answers having only a single correct answer and at least three incorrect answers, each answer having a different answer construct ([0040]; [0043]: e.g. the system/method also presents four answer choices the student(s), wherein one of the answer choices is the correct answer, whereas the remaining three answer choices are incorrect answers; and wherein each of the answer choices has a specific level or construct. It is further understood that the status of each student is determined based on the answer choice that the student is selecting).
Jorgensen does not explicitly describe: a first of the incorrect answers uses brain frontal lobe activity and wherein a second of the incorrect answers does not use brain frontal lobe activity, wherein the answer construct for the second of the incorrect answers attracts readers who do at least one of the following: (i) rely on prior  knowledge; or (ii) do not read or comprehend the passage.
However, the limitations above are directed to the different attributes that each incorrect answer is assumed to have; and thus, none of the above limitations is directed to a functional step and/or a structural feature that patentably distinguishes the claim from the prior art. Particularly, each of the answer choices is directed to nonfunctional descriptive matter.  
Nerveless, Jorgensen already teaches that the multiple choice answers involve one correct answer and a plurality of distractors (incorrect answers); and wherein the incorrect answers involve: (i) a distractor that reflects the student’s focus in retrieving facts/details that are not related to the passage, (ii) a distractor that reflects the student’s initial understanding of facts in the text, but inability to relate the facts, and also (iii) a distractor that reflects the student’s weakness in making a correct conclusion or inferences ([0023] to [0024]). 
Note that “brain frontal lobe activity” is normally associated with one’s use of the short-term memory. Thus, the distractor mentioned in the second part (part (ii) above) suggests the “first of the incorrect answers [that] uses brain frontal lobe activity”; whereas the distractor mentioned in the first part (part (i) above) suggests the “second of the incorrect answers [that] does not use brain frontal lobe activity”. Accordingly, this distractor (part (i) above) attracts readers who do at least one of the following: (i) rely on prior  knowledge; or (ii) do not read or comprehend the passage.  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jorgensen’s system; for example, by allowing the instructor to draft distractors that meet one or more additional requirements, wherein each distractor is designed to reflect a specific attribute related to the student(s), so that the instructor would have the opportunity to easily recognizes each student’s condition based on the answer that the student is selecting in response to the question, etc., and thereby the instructor is further encouraged to provide additional studying materials (or teaching/learning strategy) to address each student’s specific condition. 
Regarding claim 6, Jorgensen teaches the claimed limitations as discussed above. 
Jorgensen further teaches, wherein step (c) further comprises attracting readers who do at least one of the following: (iii) do not read a prompt in the question; or (iv) cannot use context to determine a meaning of figurative text (see [0023] TABLE 1: e.g. at least distractor is provided that reflects the student’s weakness in making a correct conclusion or inferences. Also see the modification discussed per claim 1).
Note also that claim 6 is not directed to a functional step and/or a structural feature. Thus, nonfunctional descriptive matter does not patentably distinguish the claim from the prior art.  
Regarding claim 7, Jorgensen teaches the claimed limitations as discussed above. 
Jorgensen further teaches, wherein the single correct answer requires brain frontal lobe usage (see [0023] TABLE 1: e.g. at least one answer choice that represents the correct answer is provided; and wherein this correct answer is assumed to require brain frontal lobe usage since a student who correctly recalls the story is expected to select the correct answer. Also see the modification discussed per claim 1).
Here also claim 7 is not directed to a functional step and/or a structural feature. Thus, such nonfunctional descriptive matter does not patentably distinguish the claim from the prior art.  
Regarding claim 8, a method for developing a reading comprehension test for readers ([0002]; [0011]: e.g. a system/method for designing assessment items for evaluating students), the method comprising the steps of: (a) providing at least one passage of text; (b) providing a question based on the passage ([0038] to [0039]: e.g. it is understood that at least one passage is presented; such as the story, “The Tortoise and the Hare”. In addition, a question related to the question is also presented); and (c) providing a plurality of potential answers, the potential answers having only a single correct answer and at least three incorrect answers, each answer having a different answer construct ([0040]; [0043]: e.g. the system/method also presents four answer choices the student(s), wherein one of the answer choices is the correct answer, whereas the remaining three answer choices are incorrect answers; and wherein each of the answer choices has a specific level or construct. It is further understood that the status of each student is determined based on the answer choice that the student is selecting).  
Jorgensen does not explicitly describe that a first of the incorrect answers uses brain frontal lobe activity and wherein a second of the incorrect answers uses less brain frontal lobe activity than the first of the incorrect answers.
However, the limitations above are directed to the different attributes that each incorrect answer is assumed to have; and thus, none of the above limitations is directed to a functional step and/or a structural feature that patentably distinguishes the claim from the prior art. 
Nerveless, Jorgensen already teaches that the multiple choice answers involve one correct answer and a plurality of distractors (incorrect answers); and wherein the incorrect answers involve: (i) a distractor that reflects the student’s focus in retrieving facts/details that are not related to the passage, (ii) a distractor that reflects the student’s initial understanding of facts in the text, but inability to relate the facts, and also (iii) a distractor that reflects the student’s weakness in making a correct conclusion or inferences ([0023] to [0024]). 
Note that “brain frontal lobe activity” is normally associated with one’s use of the short-term memory. Thus, the distractor mentioned in the second part (part (ii) above) suggests the “first of the incorrect answers [that] uses brain frontal lobe activity”; whereas the distractor mentioned in the first part (part (iii) above) suggests the “second of the incorrect answers [that] uses less brain frontal lobe activity than the first of the incorrect answers”. 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jorgensen’s system; for example, by allowing the instructor to draft distractors that meet one or more additional requirements, wherein each distractor is designed to reflect a specific attribute related to the student(s), so that the instructor would have the opportunity to easily recognizes each student’s condition based on the answer that the student is selecting in response to the question, etc., and thereby the instructor is further encouraged to provide additional studying materials (or teaching/learning strategy) to address each student’s specific condition. 
Regarding claims 9-17,  Jorgensen teaches the claimed limitations as discussed above per claim 8. 
None of claims 9-17 is directed to a functional step and/or a structural feature; rather, each of claims 9-17 is directed to the content or attribute of the answer choice; and therefore, each of claims 9-17 is directed to nonfunctional descriptive matter. Accordingly, such nonfunctional descriptive matter does not patentably distinguishes any of the above claims from the prior art.     
Nevertheless, Jorgensen does teach the content or attribute related to each of the different distractors or incorrect answers (see TABLE 1 of [0023]). 
 Accordingly, similar to the point made with respect to claim 8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jorgensen’s system; for example, by allowing the instructor to draft distractors that meet one or more additional requirements, so that the instructor would have the opportunity to easily recognize each student’s condition based on the answer that the student is selecting in response to the question, etc., and thereby the instructor is further encouraged to provide additional studying materials (or teaching/learning strategy) to address each student’s specific condition.
●	Claims 2-5 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Jorgensen 2006/0078864 in view of Yoshioka 2013/0131521 .
	Regarding claims 2 and 18, Jorgensen teaches the claimed limitations as discussed above per claims 1 and 8 respectively. 
	Although Jorgensen teaches “providing the passage, the question, and the plurality of potential answers to a test subject” and “requiring the test subject to read the passage and answer the question” (see above the discussion presented with respect to claims 1 and 8), Jorgensen does not teach, providing a test subject wearing a functional near infrared device of the test subject's head; and determining whether brain frontal lobe usage is measured by the functional near infrared spectroscopy device.
	However, Yoshioka discloses a system that determines brain frontal lobe usage using a functional near infrared spectroscopy device, fNIRS ([0065]), wherein brain frontal lobe usage relates to the degree of concentration of each subject is evaluated as each subject is interacting with a task (such as reading text, viewing images, and/or answering a question, etc.); and thereby the system measures brain frontal lobe usage of each subject ([0219] to [0225]; [0239]) .
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Jorgensen in view of Yoshioka; for example, by incorporating a fNIRS device that each student is required to wear, as each student is performing a task (reading a story, answering a question, etc.); and wherein the results collected from the fNIRS device, which shows the concentration level (or short-term memory usage) of the student(s) as he/she is performing the task, is presented to the instructor, etc., so that the instructor would have additional data to further analyze the studying/learning habit of each student, etc. 
	Regarding claim 3, Jorgensen in view of Yoshioka teaches the claimed limitations as discussed above. 
	The limitation, “the step of: repeating steps (d)-(g) for a plurality of test subjects”, is already addressed per the discussion presented with respect to claim 2 since a plurality of students are involved. 
Regarding each of claims 4 and 5, Jorgensen in view of Yoshioka teaches the claimed limitations as discussed above per claim 3. 
Jorgensen does not describe, discarding the question if more than a predetermined number of the plurality of test subjects did not use brain frontal lobe activity (per claim 4); and using the question for subsequent testing if not more than a predetermined number of the plurality of test subjects did not use brain frontal lobe activity (per claim 5), 
However, Yoshioka already teaches a content evaluation apparatus utilized to determine content items that are interesting to users, wherein the concentration level (i.e. brain frontal lobe usage) of each user of the plurality of users is evaluated as the users are viewing a plurality of content items ([0243] to [0245]; [0247] [0255]); and wherein a content provider ranks the content items based on the results obtained above ([0326]). 
In this case, it is understood that the content provider (i) approves at least one content item that was interesting to the majority of the users (e.g. the content item that achieved the highest rank); and (ii) attempts to improve a content item that was not interesting to the majority of users (e.g. the content item that achieved the lowest rank), etc.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Jorgensen in view of Yoshioka; for example, by incorporating an algorithm that allows the system (or the teacher) to rank each assessment item; such as, (i) identifying the highest ranked assessment item that was interesting to the majority of the students based on the level of concentration (usage of brain frontal lobe activity) detected via the fNIRS, (ii) identifying the lowest ranked assessment item that was not interesting to any of the students (or not interesting to the majority of students) based on the level of concentration (usage of brain frontal lobe activity) detected via the fNIRS, etc., so that the instructor would be able to easily review each assessment item and take one or more appropriate measures; such as (i) associating a scaled score to the highest ranked assessment item, (ii) improving or modifying the assessment item that fails to capture the attention of the majority of the students, etc. 
Note that each of claims 4 and 5 is directed to a conditional scenario. Particularly, each of the limitations above is required to be performed only when the stated condition occurs. Accordingly, the prior art is not necessarily required to teach such conditional scenarios unless the stated conditions occur.   
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715